International Women's Day
The next item is the statement by the President on International Women's Day.
Women's Day in Europe is, today, a different day from the one we remember, at least in Central and Eastern Europe. Nowadays, it is not only a matter of giving flowers to women we know. Today, Women's Day is also an opportunity for important debates on equality, support for mothers in families with many children and ending violence against women. The European Parliament is actively involved in these debates.
The Committee on Women's Rights and Gender Equality is an extremely important committee. In November 2009, we adopted a resolution on the elimination of violence against women in which we call on the European Commission and Member States to establish consistent programmes of action against this form of violence. It is our ambition that the European Union will be able to set an example to the whole world in this matter.
Women deserve more, today, because we do want, after all, to save Europe from demographic collapse, but this must not be done at the expense of women. Mothers of three or four children must have the possibility of employment and promotion on the same principles as men. Widely available nurseries and kindergartens, as well as jobs, are only one of the ways of achieving this objective. On the other hand, however, mothers who wish to remain at home with their children should also have the opportunity to do this, for example, by a suitable system of taxation based on the whole family, and not only on the two spouses.
Our objective is to achieve full equality where this is possible and where this is essential, in other words - everywhere. Discrimination at work and in society must become history. In the European Union, women and men are of equal dignity and have equal rights, and defence of these rights is a job for us, too, for the European Parliament.
My wish for all ladies present in the European Parliament is that every day could be their day, so that they would never feel victims of discrimination, and that there would be more and more of you ladies and fellow Members in the European Parliament.
Mr President, as you have said, today is International Women's Day. It is the hundredth anniversary of that occasion. Is this cause for celebration? We have achieved a great deal, but we still have a long way to go; and we can only do this if all of us - women and men - work together.
This year, one theme of International Women's Day is women's solidarity and assertiveness the world over: an important theme at a time of economic crisis. It provides guidance for men and women to work together towards a better future for ourselves and our children, as only together can we ensure that women and men are equal not only before the law but also in their day-to-day lives and in economic and social life. After all, women make up approximately 50% of the world's population but their earnings account for only 10% of worldwide income. Only 5% of world leaders are women. Women account for 75% of the world's poor. This can, and must, be greatly improved.
Yet this is not just about poverty. Looking at other parts of the world, in particular - large parts of Asia, for example - boys are more highly regarded than girls; they yield more for the family. This results in daughters being abandoned and even female foetuses being aborted. Sadly, trafficking in women is also a familiar and frequent phenomenon. In Africa, many young women and girls are victims of war and rape. There are many underlying cultural causes and these too must be accorded great importance if the position of women is to be improved. Women and girls suffer oppression, particularly in Muslim countries, where there are underlying religious causes.
That is why it is important that we, the European Union, also highlight equality between girls and boys and between men and women in our aid programmes and our international relations. Therefore, this is about not only poverty reduction but also the dismantling of cultural prejudices. Herein lies an important task for the High Representative, Commission Vice-President Ashton, and also for Commissioner Georgieva.
Yet there is also a great deal of work still to be done closer to home, and indeed even in our group, particularly with the support of our Chair, Mr Daul. I should like to devote my closing remark to ourselves here in the European Union. It all starts at a young age, during a child's education, and access to education is still not guaranteed for girls in Europe. The access rate should be 100% in our civilisation. This should be an important objective of the new EU 2020 strategy.
Mr President, ladies and gentlemen, a society in which men and women do not have equal rights in work and life is not a democratic and humane society. The basic prerequisite for justice in society is that it is administered regardless of a person's gender. That is something we men take for granted, not so women, even in Central European societies, not by a long shot. That is seen most clearly in one of the greatest scandals which I believe we must rid ourselves of as soon as possible. As Parliament, we could make a significant contribution to this.
Really, how can a society rightly maintain it is equal if men and women receive different pay for the same work in the same place? Nowhere is the discrimination of women in this society more frequently accepted without comment than in places of work, where women do the same work as men, to some extent, under far more extreme living conditions, and receive largely 30% or 40% less pay for it. We must rid the EU of this shame. If we here in Europe are to send out a message on International Women's Day, let it be equal pay for equal work in the same workplace, for both men and women. That is a central requirement of social justice.
(Applause)
We have acknowledged that the Commission is making an effort. We can see that today, the European Charter on Women's Rights is about to get off the ground. That is good and we welcome it. However, we are a little disappointed and I ask you to pass this on to Mrs Reding and Mr Barroso. We would have liked this launch to have been more than a formal statement; we would also have liked the promise that was originally made to have been kept, namely that Parliament will be involved and that the agencies of civil society must be involved. Now this has not happened. We can still make up for this. However, we would appreciate it if there was more than simply a formal statement and the institutions cooperated to help rectify the particular example that I have just mentioned. My fellow Member, Mrs Wortmann-Kool, has mentioned other examples.
On International Women's Day, there is one thing we Europeans must all acknowledge: in our continent, we still have not achieved equal rights, but the dramatic injustice towards women in other parts of the world, ranging from genital mutilation to the compulsory wearing of the veil, all these basic fundamental rights that women and, above all, girls worldwide are deprived of, should not only concern us on 8 March.
For that reason, I would like to offer my thanks to the human rights experts in Parliament. Here, every Thursday afternoon during the Strasbourg week, we discuss, among other matters, human rights violations towards women. On International Women's Day, we should also say that these debates on Thursday afternoon deserve at least the sort of attendance that we have now in plenary.
on behalf of the ALDE Group. - Mr President, I am going to start by saying that this was a speech I did not expect to be making until a few moments ago, but it is important that we celebrate International Women's Day, and especially this one, some 100 years since this celebration was first proposed. It should be a day, yes, to celebrate how far women have come, but, yes, also to raise awareness about how much further we still have to travel in terms of equality.
Mr President, you exhorted that there should be more women in this Parliament. The achievements are good but they are still not good enough. If I look at Parliament in my own country, some estimates say it will take us 200 years to reach parity at the current rate of progress, so we are not going fast enough to really achieve proper equality.
The other issue that this Parliament is working on this week is human trafficking and violence against women. Last week, I visited an exhibition in my constituency at home with an exhibition of paintings and photographs of women who had been trafficked from a country next to our Union - Moldova - into our Union. Some estimates say that women - and, indeed, men - are being trafficked at a rate as high in numbers as was comparable with the whole of the African slave trade in 350 years, but women are the main victims. If we, as a European community, cannot do something about this and deal with the women who are the victims of that trade, then it would be a poor thing if we do not make progress on this day.
The other issue we should concentrate on are the many women's health issues that have to be addressed and which are not given the time and energy that they should be. Much has been achieved, much can be celebrated, but there is very much more to do.
International Women's Day, 8 March. I have celebrated this day for as long as I can remember, like my mother and grandmother before me. On 8 March, I sometimes become disheartened thinking of everything that must still be done for men and women to enjoy genuine equality of opportunity. There are so many women for whom violence is a day-to-day reality, so many women living in poverty, so many women having to single-handedly care for their children and parents; and so few women making it to the top in business, academia and politics.
Yet then, I think of the generation of my grandmother, who had to stop work when she got married and had absolutely no educational opportunities, and that of my mother, who fought very hard to have a say in what happened to her own body, and I see how far we have come in the space of one century; I see that change really is possible. We need to do our best now, however, if we are to make the world a better place in the near future.
The European Union can make an important contribution, but only if it moves beyond fine words. The fight for equal rights has already been burdened by far too many fine words for far too long, and these have been joined by several more. On Friday, the Commission presented a Charter of Women's Rights containing very many fine words. I harbour a very healthy scepticism about its implementation. This scepticism is reinforced by the fact that the European Parliament and non-governmental organisations (NGOs) were not consulted, as Mr Schulz has already said. Since this is Commissioner Reding's first act as the Commissioner responsible for equal opportunities, however, I am more than willing to give her the benefit of the doubt.
The kind of initiatives with which she accompanies her fine words are what counts. If, in this period, she presents us with a directive to combat violence against women, a directive on paternity leave, strong measures to combat discrimination against women, strong measures to increase the female employment rate - for example, by improving the mutual compatibility of working hours and school hours - and quotas for women in top jobs, at least in her own ranks of the Commission, if the Commission translates its fine words into genuine action, my colleagues in the Group of the Greens/European Free Alliance and I will be the first to stand up and show our appreciation.
If we want to see change, we need to work together: the Commission, the Council and the left and right in this House. Today, 8 March, is not only International Women's Day but also my son's birthday; he is two years old today. I hope with all my heart that, in 30 years' time, he will live in a Europe where he and his wife - or husband - share child care responsibilities equally, and where women have just as much chance of becoming a professor, CEO or European Commissioner. In the coming years, his mum will be doing her very best to achieve this, and fortunately I am not the only one.
(Applause)
on behalf of the ECR Group. - Mr President, International Women's Day gives us a united opportunity to focus on issues and challenges women face today - to focus on the various forms of inequality that many women experience, but also to celebrate achievements by women throughout the century.
We in the United Kingdom are especially proud to celebrate figures that have helped our nation progress in the field of women's rights: women such as Emily Pankhurst, leader of the British Suffragettes, which won women the right to vote, Shirin Ebadi, winner of the Nobel Peace Prize in 1993 for her efforts in promoting human rights, especially for women, and Margaret Thatcher, the first British woman Prime Minister, elected in 1979.
The issue of women reaching high positions and being given equal opportunities to men is just as relevant today as it was in the UK when the first female prime minister was elected.
We can provide educational opportunities and employment, but the pay gap still remains. We can legislate against discrimination in the workplace, but we cannot legislate against the pressures of juggling work, family life and managing a home.
As a parliament, we should be working towards assisting women to have a choice in what they do. If they choose to go into a career, they must be supported to do so on an equal playing field. If they chose to stay at home and bring up their family, they must not be undervalued. The phrase 'just a housewife' needs to be outlawed. No woman is 'just' anything. Each is valued for her contribution.
So, if we talk about great women achievers, I believe one group of women must head the list and in the UK, we celebrate their contribution on 14 March, that is, the mothers of the world: the women who voluntarily give up their own ambitions and contribute their life to bringing up their children. For, by doing so correctly, they contribute towards a goal we all have - a society based on equality and tolerance, where human rights are respected, whatever your gender.
Mr President, today we are celebrating International Women's Day and it is 15 years since the UN platform for women's rights was established. Halfway through the review which is now under way in New York, I and the other members of the delegation from the European Parliament can only say that women all over the world will have to content themselves with the status quo. Despite the positive resolutions recently adopted by Parliament, the Tarabella report and the resolution on Beijing +15, unfortunately, the UN meeting has not yet produced any results.
The EU governments involved in the negotiations clearly have less challenging objectives on women's rights than the European Parliament expressed in the resolutions referred to earlier. Sometimes, it seems to me that the EU governments use the Beijing platform primarily as a means of lecturing non-EU countries about equality. It is often easier to tell other people what to do than to produce results oneself.
Before he was elected, the President of the Commission, Mr Barroso, promised to draw up a Charter of women's rights. Today, we have had the chance to read the Commission's document. I and my group, the Confederal Group of the European United Left - Nordic Green Left, are deeply concerned about the weakness of the content and the way in which the charter has been drawn up. There is a major risk that it will not be worth the paper it is written on. Parliament, the national bodies and the European voluntary organisations were not involved in and did not contribute to the charter and, of course, the citizens of Europe did not take part in the process either.
I would like to explain to Mr Barroso that it is not enough to make a declaration about common values. What the women and the men of Europe need is a powerful document which has been developed and drawn up in collaboration with all the relevant parties.
Let this be the first draft of a Charter of women's rights. Use the period until the next International Women's Day to hold debates and discussions with Parliament, the national bodies and the voluntary organisations in Europe. When we then celebrate the next International Women's Day, it will be clear that we have made progress.
We are working to defend women's rights not just on 8 March, but on every day of the year. This is what the women and the men of Europe need.
on behalf of the EFD Group. - Mr President, on this day, I wish to ask all politicians and legislators to stop issuing all these demagogic laws on equality that make life more difficult for women who wish to work. They are scaring organisations away from employing women. Equality is not about laws: it is about behaviour.
As a working mother, in all my 30 years of professional life, I have never been recruited or promoted on anything other than my qualifications and merit, and I would be insulted if somebody gave me special treatment merely due to my chromosomes. However, I do have specific requests for this Parliament to defend the women of this world.
I want the Spanish land-grab problem to be debated and resolved, to end the suffering of many women and men who risk demolition of their houses and cannot live in them. Do you not think this is violence?
I want this Parliament to stop the flow of EU funds to the regions where this enormous breach of human rights is taking place. Do you not think this is violence?
I want this Parliament to hear and protect those who want to communicate their concerns on structural irregularities affecting the European budget, as I did eight years ago, and ensure they do not suffer my fate. Is this not violence?
I want you to withhold discharge to the European Commission until the auditors clear 100% of the budget without reservations. This is how I wish this Parliament to honour the women and the men of Europe, those who, with their taxes, allow this European Union to exist.
(HU) I would like to point out to my fellow Members that it is a grave mistake to talk in general about European women and the rights of women living in the European Union without taking into account the second-class position of women in Central and Eastern Europe's post-communist new Member States. The time has come for the EU to go on a fact-finding mission to investigate their particular lack of rights and, on the basis of the results, to remedy the existing serious discrimination among women inside Europe itself.
Allow me to mention just two areas. Both are related to globalisation, the neoliberal economy, liberalised free trade and their drawbacks. The first is that multinational companies as well as large, EU-registered European firms, use different standards for labour law and occupational health. I am thinking, for instance, of large retailers, hypermarkets, such as those on both sides of the border between Austria and Hungary. The same company applies different standards concerning breaks, lunch time and notices of termination. They keep Eastern European, in this case Hungarian, female employees practically in slavery.
The second area, completely unexplored, is the migration of women within the European Union. Women in a second-class position in Central and Eastern Europe, such as Hungarians, seek employment as domestic staff in the West, living as servants, as economic refugees, who often had to leave behind their children. From the point of view of their rights and dignity, their situation is much more like that of women in Third World developing countries than that of their sisters in Western Europe, who are fellow citizens of EU Member States. This calls for urgent redress.
I would like to give a warm welcome to Commissioner Dalli. Welcome, Mr Dalli. The Commissioner will now make a statement on behalf of the Commission.
Member of the Commission. - Mr President, I am very pleased that my first attendance at the plenary session of the European Parliament takes place on this important day - 8 March, International Women's Day. It is also an honour for me to represent the Commission, and in particular Vice-President Reding, who will lead the Commission's efforts to protect fundamental rights.
This is a unique opportunity to collectively celebrate the economic, political and social achievements of women, past, present and future. In 1957, gender equality was enshrined in the European treaties. Since then, an impressive number of legal instruments, followed by a great number of decisions by the European Court of Justice, have created a legal arsenal at EU level.
I would like to remind you that gender equality is not only a fundamental value enshrined in the treaty, but also that gender equality policies have proven to be a driver for economic growth. Last Friday, the President of the European Commission and Vice-President Reding renewed the Commission's commitment to the values of gender equality by presenting a Women's Charter.
The Women's Charter represents the political commitment of the Commission to advance equality between women and men in five areas: equal economic independence; equal pay for equal work and work of equal value; equality in decision making; dignity, integrity and an end to gender-based violence; and gender equality beyond the Union.
The Women's Charter will be followed, in September 2010, by a new comprehensive strategy for equality between women and men. This strategy will translate the principles of the Women's Charter into concrete actions to be implemented in the next five years.
These are ambitious projects and objectives that the Commission will not be able to achieve alone. It will need to work in close cooperation with its main partners at EU level and, in particular, with you, the European Parliament and the FEMM Committee. International Women's Day is an excellent opportunity to remind us all of this commitment.
That ends the speeches related not only to International Women's Day, but also to our constant efforts at achieving equal rights for women and eliminating violence.